Name: Commission Regulation (EC) NoÃ 2249/2004 of 27 December 2004 amending Regulation (EC) NoÃ 686/2004 laying down transitional measures concerning producer organisations in the market for fresh fruit and vegetables by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union
 Type: Regulation
 Subject Matter: economic policy;  agricultural structures and production;  plant product;  cooperation policy;  European construction
 Date Published: nan

 28.12.2004 EN Official Journal of the European Union L 381/23 COMMISSION REGULATION (EC) No 2249/2004 of 27 December 2004 amending Regulation (EC) No 686/2004 laying down transitional measures concerning producer organisations in the market for fresh fruit and vegetables by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular the first subparagraph of Article 41 thereof, Whereas: (1) Article 4 of Commission Regulation (EC) No 686/2004 (1) provides for the possibility of transitional operational programmes for producer organisations in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia. (2) Article 16(1) of Commission Regulation (EC) No 1433/2003 of 11 August 2003 laying down detailed rules for the application of Council Regulation (EC) No 2200/96 as regards operational funds, operational programmes and financial assistance (2) provides that operational programmes shall be implemented in annual periods running from 1 January to 31 December. However, the implementation of operational programmes can only commence after the competent national authorities have approved them. Consequently, the transitional operational programmes should be able to have a duration of a few months in 2004, and a full 12-month-period in 2005. Provisions concerning the calculation of the reference period and the aid due for the transitional operational programmes should therefore be provided for. (3) It should be clarified that aid is due for the part of the transitional operational programme that is carried out in 2004, but only for its actual length, calculated pro rata from the day of its approval. (4) Regulation (EC) No 686/2004 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 In Regulation (EC) No 686/2004, Article 4 is amended as follows: 1. in paragraph 3, the following subparagraph is added: By way of derogation from Article 16(1) of Regulation (EC) No 1433/2003, in 2004, the operational programmes shall run from their date of approval by the competent national authorities until 31 December 2004. 2. the following paragraph 4a is inserted: 4a. By way of derogation from Article 4(1) of Regulation (EC) No 1433/2003, for the application for aid for 2004, the value of marketed production during the reference period shall be multiplied by the number of days from the date of the approval of the operational programme to 31 December 2004 (both days included), and divided by 366. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 December 2004. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 106, 15.4.2004, p. 10. (2) OJ L 203, 12.8.2003, p. 25. Regulation as last amended by Regulation (EC) No 1813/2004 (OJ L 319, 20.10.2004, p. 5).